Citation Nr: 0800789	
Decision Date: 01/09/08    Archive Date: 01/22/08

DOCKET NO.  03-34 597	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a cervical spine 
disability.

2.  Entitlement to service connection for a left knee 
disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel


INTRODUCTION

The veteran had active military service from January 1952 to 
March 1954.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a March 2003 rating decision.

The issue of entitlement to service connection for a cervical 
spine disability is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

At a hearing held on November 6, 2007 the Board received 
notification from the veteran that a withdrawal of her left 
knee claim was requested.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
veteran of her left knee claim have been met.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 
(2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

In November 2007 the veteran indicated that she wished to 
withdraw her claim of entitlement to service connection for a 
left knee disability.  Under 38 U.S.C.A. § 7105, the Board 
may dismiss any appeal that fails to allege specific error of 
fact or law in the determination being appealed.  A 
Substantive Appeal may be withdrawn at any time before the 
Board promulgates a decision.  38 C.F.R. § 20.202.  
Withdrawal may be made by the veteran or by her authorized 
representative.  38 C.F.R. § 20.204.  The veteran has 
withdrawn this appeal and, hence, there remain no allegations 
of errors of fact or law for appellate consideration.  As 
such, the Board does not have jurisdiction to review her 
claim of service connection for a left knee disability and it 
is dismissed.  


ORDER

The claim of service connection for a left knee disability is 
dismissed.


REMAND

The Board notes, at the outset, that the veteran's service 
medical records were among those presumably lost in a fire at 
the National Military Personnel Records Center (NPRC) in St. 
Louis, Missouri, in 1973.  The Board has kept this 
unfortunate situation in mind while addressing the veteran's 
claim, and realizes that in such situations there is a 
heightened obligation to explain findings and conclusions and 
to carefully consider the benefit of the doubt doctrine.  
O'Hare v. Derwinski, 1 Vet. App. 365 (1991).

The veteran asserts that she injured her cervical spine in an 
automobile accident in approximately the summer of 1952 at 
which time she also injured her right hip and right knee 
(disabilities for which she has been granted service 
connection).  The veteran credibly testified that she was 
riding in the back of the car when it was in the accident and 
she was knocked unconscious.  The veteran reported being 
taken to the military hospital at Carswell Air Force Base 
(AFB), where she was unconscious for two weeks.  Even after 
regaining consciousness, the veteran reported that she was in 
the hospital for nine months before returning to active duty.

As noted above, the veteran's service medical records were 
destroyed by a fire. Nevertheless, the veteran reported that 
following her time in service she was married to a military 
man from 1953 to 1975 (whose last name she took), and she 
recalled being treated in Omaha, Nebraska at Offutt AFB (she 
believes beginning in roughly 1954 and continuing for two to 
three years), at Randolph AFB in San Antonio, Texas (although 
she recalled being treated exclusively at Wilford Hall while 
stationed at Randolph in the late 1950s), at Wiesbaden AFB in 
Wiesbaden, Germany, and at Gunter AFB in Montgomery, Alabama.  
However, no attempt has been made to obtain any records of 
treatment of the veteran as a dependent.  This should be 
done.

The veteran also indicated at her hearing that she would 
provide us with a list of the dates she was stationed at each 
AFB, but to date such a list has not been provided.  

The veteran remarried in 1975 to another Air Force veteran 
and took his last name, which she currently uses.  In this 
regard, it is noted VA has either acquired or made efforts to 
acquire records from all of the doctors the veteran has 
listed as treating her since 1975 (including Dr. Cousins, Dr. 
Kirchhofer, and Dr. Burch).

In any event, under the circumstances described above, this 
case is REMANDED for the following action:

1.  Contact the veteran and request the 
she provide the approximate dates she was 
stationed at each Air Force Base (Offutt, 
Randolph, Wiesbaden, and Gunter).

2.  Then, contact the National Personnel 
Records Center (NPRC), or other 
appropriate records storage facility, and 
attempt to obtain any available records of 
her treatment as a wife/dependent of her 
first husband (named on page 8 of her 
November 2007 hearing transcript) during 
the periods 1954 to 1975 at the various 
Air Force Bases she identified.  If no 
records exist, a negative response is 
requested in writing.

3.  Once the above-requested development 
has been completed, the RO should review 
the evidence and conduct any additional 
development which logically follows from 
it.  

4.  When any additional development has 
been completed, the claim should be 
readjudicated.  If any of the benefits 
sought are not granted, the veteran and 
her representative should be provided with 
a supplemental statement of the case and 
afforded an appropriate opportunity to 
respond before returning the record to the 
Board.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


